--------------------------------------------------------------------------------

 


[tekion.jpg] Tekion (Canada), Inc.
8602 Commerce Court
Burnaby, BC V5A 4N6
Tel. 604-656-6610
Fax. 604-656-6620
www.tekion.com


Statement of Work # MAN-S0W-001


This document comprises Statement of Work # MAN-SOW-001 (this “Statement of
Work”) made as of July 31, 2012 by Tekion (Canada), Inc. (“Company”) and Mantra
Energy (“Customer”).



This Statement of Work shall be pursuant to the terms and conditions of the
Master Services Agreement # MAN-MSA-001, dated July 31, 2012, between Company
and Customer

 

Overview

Mantra’s ERC technology converts CO2 in stack gases to a formate salt which can
then be further processed into formic acid or used to operate a fuel cell to
generate power. Mantra has worked in the past with Kemetco Research to improve
electrode performance and generate operational data using an existing 10 amp
reactor leased from UBC. Mantra has since engaged Powertech Labs to do further
engineering on the system, in particular to explore improvements in cathode
catalyst stability, formate crossover and to generally improve operational
performance. The end result will be a conceptual design for a 100 kg/day system
to be installed and operated at a test site at Lafarge Cement in Richmond, BC.

In the interests of time and expediency to get this technology to
commercialization, Tekion proposes a program that will run in parallel to the
Powertech program to help ‘divide and conquer’ some of the critical issues faced
by Mantra. These issues include:

 * CO2 partial pressure required in the incoming gas stream and the resulting
   conversion and current efficiencies (this will determine whether a CO2
   concentration step is required to make the process feasible in practice)
 * Resistance to impurities in the incoming gas stream and overall catalyst
   stability
 * Molarity of exit product and resulting formate crossover issues
 * Electrical efficiency of the system (operating cost)
 * Current densities and resulting capital costs

This proposal outlines how Tekion would participate in this parallel approach

--------------------------------------------------------------------------------

Work Summary

Stage 1 – Baseline electrode/membrane materials selection

Working in consultation with Professor Colin Oloman, Tekion will develop and
build a ‘bench-scale’ reactor operating at up to 10 amps current. This reactor
will be designed specifically for ease of electrode/membrane removal and
replacement to facilitate five primary goals:

  1.

Identify mechanical design for promoting superior 2-phase flow distribution in
cathode compartment, and resulting gas/liquid/catalyst contact

  2.

Identify and test commercial proton exchange membranes designed to reduce
back-diffusion of anions from cathode to anode

  3.

Screen commercial metal powders for the purpose of extending cathode operating
lifetime, reducing overpotential, and improving current efficiency

  4.

Examine direct formic acid production in acidic catholyte conditions

  5.

If necessary, develop an in-situ cathode regeneration process


Deliverables: All collected operational data   Documented operational procedures
  Interim report at the end of Stage 1   Reactor design drawing based on
conclusions     Budgeted Cost: $ 49,900 + materials     Timeline: 8 weeks

Stage 2a – Reactor scale-up

Utilizing what is learned from Stage 1, Tekion will build a reactor sized
appropriately to serve as a single cell in a 100 kg/day pilot plant. Such a cell
would most likely have a maximum size of 0.2 m2, with a capacity of less than 4
kg/day formate/formic acid. This will provide more information on key reaction
engineering and system level variables including, but not limited to,
formate/formic acid crossover, pressure drop, and temperature effects. The
following goals will be key to this stage:

 * Improve mechanical design of Stage 1 reactor to promote 2-phase flow
   distribution across larger surface area
 * Characterize the effects of diluted CO2 feed streams on current efficiency at
   high conversion
 * Target a minimum 3-5 molar formate/formic acid product stream while
   minimizing formate crossover issues
 * Maintain electrical efficiency of Stage 1 reactor
 * If possible, design and test manifolding system for effective distribution of
   gas/liquid phases between individual cells in a future stack

Deliverables: All collected operational data   Documented procedures for reactor
operation Interim report at the end of Stage 2     Reactor design drawing based
on conclusions   Reactor prototype and hardware used for data collection


--------------------------------------------------------------------------------


Budgeted Cost: $ 74,850 + materials     Timeline: 12 weeks (parallel with Stages
1, 2b)

Stage 2b – Improving catalyst functionality (if required)

Utilizing what is learned from screening commercial metal powders in Stage 1,
Tekion will synthesize and test novel supported metal-metal alloys or composite
materials in order to improve baseline performance in the following areas:

 * Extend cathode operating times to an approximate 5000 hour target
 * Reduce cathode overpotentials by increasing catalytic surface area
 * Improve formate/formic acid current efficiencies in non-ideal conditions (ex.
   low pH, low CO2 partial pressure)

Deliverables: All collected operational data   Synthesis methods and procedures
  Interim report at the end of Stage 2     Budgeted Cost: $ 62,375 + materials  
  Timeline: 10 weeks (parallel with Stage 2a)

Stage 3 – Single cell characterization

Utilizing what is learned in Stages 2a and 2b, build and operate a single cell
reactor using the best known mechanical design and materials for the anticipated
operating conditions of the 100 kg/day pilot plant. Final performance metrics
include cell current and voltage, formate/formic acid current efficiency, CO2
conversion per pass, and outlet formate/formic acid concentration.

Deliverables: All collected operational data   Documented procedures for reactor
operation   Interim report at the end of Stage 3    Reactor design drawing based
on conclusions   Reactor prototype and hardware used for data collection    
Budgeted Cost: $ 49,900 + materials     Timeline: 4 weeks


--------------------------------------------------------------------------------

Stage 4 – Conceptual 100 kg/day pilot plant design

Work closely with Powertech to transfer the knowledge learned in this program to
be utilized in Powertech’s effort to complete task 1.5 in the Powertech
proposal. The resulting conceptual design should be sufficient to begin
construction of the 100 kg/day demonstration unit for the Lafarge site

Deliverables: All information required to assist Powertech’s design     Budgeted
Cost: $ 24,950 + materials     Timeline: 4 weeks

Schedule

[exhibit10-2x4x1.jpg]


Cost Schedule

Mantra will be billed on a monthly basis for time and materials – the chart
below provides a guideline for projected monthly labour costs. We will seek
Mantra approvals for any major material purchases

There will be a monthly review with Mantra management to ensure the project is
heading in the right direction and to plan the manpower/activities for the
following month. These reviews will take place early in the final week of each
month

Tekion will require an upfront payment of $50,000 payable on the signing of the
SOW

Staff
Hourly Rate
       Monthly Estimated        Hours Cost Sean Huff $ 150        67 $10,050
Shizhong Duan $ 150        55 $ 8,250 Cesika Haligva $ 125        42 $ 5,250
Jonathan Cantilep $ 125        55 $ 6,875 Gener Pereyra $ 100        42 $ 4,200
Gerry Yaris $ 100        84 $ 8,400 Priyantha Wimalaratne $ 125        55 $
6,875     Total: $ 49,900


--------------------------------------------------------------------------------

Terms & Conditions

As per Master Services Agreement MAN-MSA-001 signed and dated July 31, 2012

Intellectual Property

All work product and associated IP for this project will belong to Mantra Energy
 

To show their agreement to these terms, Company and Customer acting through
their authorized representatives, have signed and delivered this Statement of
Work on the dates specified below.

Tekion (Canada), Inc.   Mantra Energy Company   Customer             /s/ Neil
Huff   /s/ Larry Kristof Signature   Signature                   Neil Huff  
Larry Kristof Name   Name                   President & CEO   President & CEO
Title   Title                   July 31, 2012   July 31, 2012 Date   Date


--------------------------------------------------------------------------------